Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000831
                                                      01-NOV-2012
                                                      10:25 AM




                        NO. SCPW-12-0000831

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL C. TIERNEY, Petitioner,

                                 vs.

     TED SAKAI, Director of Public Safety, State of Hawai#i,
                           Respondent.


                        ORIGINAL PROCEEDING

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          On October 2, 2012, this court filed a document

entitled “Petition for Writ of Mandamus”, which was submitted by

petitioner Michael C. Tierney.   Petitioner seeks an order

directing Ted Sakai, the Director of the Department of Public

Safety, State of Hawai#i, to provide him medical and dental care.

Based upon our review of the petition, it appears that petitioner

has been provided medical treatment and has alternative means to

obtain relief.   Petitioner fails to present any evidence that he

requested additional medical and dental care, was denied

treatment, and lacks alternative recourse.    In light of the
information presented in the petition, petitioner is not entitled

to mandamus relief.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).    Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied without prejudice to petitioner substantiating

his mandamus request with evidence that includes, but is not

limited to, his request(s) for medical and dental treatment, the

response(s) to the request(s), and alternative recourse or lack

thereof.

           DATED: Honolulu, Hawai#i, November 1, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack




                                     2